Tuck, J.,
dissented, and delivered the following opinion :
If this were a new question I might, perhaps, agree that courts of justice had already gone too far in establishing imperfect and unexecuted papers as wills. I can perceive no difference in principle between this case and Brown vs. Tilden, 5 H. & J., 371. The authorities say, that a testamentary paper, prepared by another person than the testator, but at his request and according to his directions, will have the same effect as if written by himself. The question in such cases, is always whether it has been adopted by the testator as a testamentary disposition. There is no sufficient reason why an instrument, not signed but adopted by other acts, should not operate to pass personalty where land is also devised. *142when the same paper, if merely signed but not attested, would so operate. This point is fully discussed by Mr. Justice Johnson, in Tilghman vs. Steuart, 4 H. & J., 168.
In 5 H. & J. 372, the court said, that the “codicil was a valid disposition as soon as it was written, folded up, and put in a place of security.” This was done in regard to the paper under consideration. See also 1 Har. and McH., 509. In the case of Watts and Leroy, 4 Wend., 168, a will of realty and personalty was admitted to probate to pass the personalty, although it was not signed by the testator but was put away among his valuable papers.
I think that upon the authorities the order of the orphans court should be affirmed.